
	
		II
		Calendar No. 563
		112th CONGRESS
		2d Session
		S. 3548
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2012
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		
			December 11, 2012
			Reported by Mr. Akaka,
			 without amendment
		
		A BILL
		To clarify certain provisions of the Native American
		  Veterans' Memorial Establishment Act of 1994.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Native American Veterans’ Memorial
			 Amendments Act of 2012.
		2.Native American
			 Veterans' Memorial
			(a)Authority To
			 establish memorialSection 3 of the Native American Veterans’
			 Memorial Establishment Act of 1994 (20 U.S.C. 80q–5 note; 108 Stat. 4067) is
			 amended—
				(1)in subsection
			 (b), by striking within the interior structure of the facility
			 and inserting on the property; and
				(2)in subsection
			 (c)(1), by striking , in consultation with the Museum, is and
			 inserting and the National Museum of the American Indian
			 are.
				(b)Payment of
			 expensesSection 4(a) of the Native American Veterans’ Memorial
			 Establishment Act of 1994 (20 U.S.C. 80q–5 note; 108 Stat. 4067) is
			 amended—
				(1)in the heading,
			 by inserting and National
			 Museum of the American Indian  after
			 American Indians
			 ; and
				(2)in the first
			 sentence, by striking shall be solely and inserting and
			 the National Museum of the American Indian shall be.
				
	
		December 11, 2012
		Reported without amendment
	
